[J-57-2020]
                    IN THE SUPREME COURT OF PENNSYLVANIA
                               EASTERN DISTRICT

   BAER, C.J., SAYLOR, TODD, DONOHUE, DOUGHERTY, WECHT, MUNDY, JJ.


 COMMONWEALTH OF PENNSYLVANIA,                    :   No. 778 CAP
                                                  :
                      Appellee                    :   Appeal from the Order entered on
                                                  :   March 20, 2019 in the Court of
                                                  :   Common Pleas, Philadelphia
               v.                                 :   County, Criminal Division at No. CP-
                                                  :   51-CR-1036271-1992.
                                                  :
 MELVIN SPEIGHT,                                  :   SUBMITTED: May 29, 2020
                                                  :
                      Appellant                   :


                                         OPINION


JUSTICE DOUGHERTY                                               DECIDED: April 29, 2021
       In 2017, the United States District Court for the Eastern District of Pennsylvania

denied appellant Melvin Speight’s petition for a writ of habeas corpus relative to

challenges to the guilt phase of his state criminal trial, but granted relief with respect to

his death sentence and remanded the case to the Commonwealth of Pennsylvania for

resentencing. In granting this limited penalty-phase relief the District Court’s order cited

only the agreement of the parties indicating such relief was unopposed. For that reason,

when appellant’s case finally returned to the state court for resentencing in 2019, the court

declined to resentence him. The sentencing court took the position that the federal District

Court lacked authority to grant relief based exclusively on the agreement of the parties in

the absence of an independent judicial determination consistent with 28 U.S.C. §2254(d)

(habeas corpus relief shall not be granted with respect to any claim that was adjudicated

on the merits in state court proceedings unless the adjudication resulted in a decision that
was contrary to, or an unreasonable application of, federal law, or the decision was based

on an unreasonable determination of facts in light of the evidence presented). As a result,

the sentencing court issued an order declaring appellant’s “sentence of death stands.”

We now vacate the court’s order and remand for resentencing.

       The facts supporting appellant’s convictions are largely irrelevant to the issues

before us. It suffices to say he was convicted in the Philadelphia Court of Common Pleas

in 1993 of two counts of first-degree murder and related offenses and sentenced to death.

This Court affirmed his judgment of sentence on direct appeal and, later, twice affirmed

orders denying him post-conviction relief. Commonwealth v. Speight, 677 A.2d 317 (Pa.

1996), cert. denied, 519 U.S. 1119 (1997); Commonwealth v. Speight, 854 A.2d 450 (Pa.

2004); Commonwealth v. Speight, 986 A.2d 759 (Pa. 2009) (per curiam).

       Appellant also sought relief in the federal courts. In 2005, he petitioned the United

States District Court for the Eastern District of Pennsylvania for a writ of habeas corpus

raising seventeen claims for relief — some of which pointedly attacked the validity of his

death sentence. See Speight v. Beard, No. CV 04-4110, 2017 WL 914907, at *3 (E.D.

Pa. Mar. 7, 2017) (Quiñones Alejandro, J.). For its part, the Commonwealth, represented

by the Philadelphia District Attorney’s Office, filed an answer on December 22, 2014, in

which it contested appellant’s claims pertaining to his convictions but raised no procedural

or substantive defenses to the claims of sentencing error. Most relevant for our purposes,

the Commonwealth conveyed to the court that it was “‘not contest[ing] a conditional grant

of relief as to [appellant]’s death sentence[,]’” and, further, that it “‘will not seek a new

capital sentencing proceeding in connection with this case.’” Id., quoting Response to

Habeas Petition, 12/22/2014, at 10 n.11.1

1 Of note, however, the Commonwealth’s response went on to explain that its agreement
to sentencing relief was made with “the understanding that this will not be understood or
argued to constitute a concession that any of [appellant]’s claims have merit.” Id. Indeed,



                                      [J-57-2020] - 2
       The District Court subsequently referred the case to a magistrate judge to issue a

report and recommendation on appellant’s petition. See 28 U.S.C. §636(b)(1)(B) (“a

judge may also designate a magistrate judge . . . to submit to a judge of the court proposed

findings of fact and recommendations for the disposition . . . of applications for posttrial

relief made by individuals convicted of criminal offenses and of prisoner petitions

challenging conditions of confinement”). “Following an extensive review of [appellant]’s

claims and the record,” the magistrate judge recommended the “petition for habeas

corpus relief be denied and dismissed as to the guilt phase of [appellant]’s trial, and . . .

[appellant]’s sentence of death be vacated and [appellant] sentenced to life imprisonment,

in accordance with [the Commonwealth’s] representations and stipulation to the grant of

this limited relief.” Speight v. Beard, No. CV 04-4110, 2016 WL 8459847, at *4 (E.D. Pa.

Jan. 29, 2016) (Caracappa, C.M.J.).2 Appellant filed objections to the magistrate judge’s

report and the Commonwealth responded.

       On March 7, 2017, the District Court issued an order and written opinion approving

and adopting the magistrate judge’s recommendations to deny appellant guilt-phase relief

but grant penalty-phase relief. See Speight, 2017 WL 914907, at *1 (“Upon a thorough

and independent review of the state record, the relevant court filings, and a de novo



beyond its general and vague acquiescence to penalty-phase relief, the Commonwealth
otherwise “did not address any of [appellant]’s claims that challenged his sentence.” Id.
The parties have curiously omitted any discussion of this aspect of the Commonwealth’s
position in their briefs before this Court.
2 Relative to this latter recommendation, the magistrate judge candidly acknowledged her
report did “not address [appellant]’s claims two, eleven, twelve, thirteen, fourteen, or
fifteen, which deal with [his] sentencing[,]” “because [the Commonwealth had] stated [it]
will not contest a grant of relief as to [his] death sentence[.]” Id. In other words, it is
unclear which (if any) of appellant’s various sentencing claims the magistrate judge
believed was meritorious, whereas the Commonwealth apparently believed there was no
meritorious claim — or at least none that it was willing to admit at that time, even though
it agreed that relief was proper.


                                      [J-57-2020] - 3
review of [appellant]’s objections, . . . this Court overrules [appellant]’s objections,

approves and adopts the [Report and Recommendation], and denies the petition for a writ

of habeas corpus as to the guilt phase of [appellant]’s trial. With respect to [appellant]’s

sentence of death, upon agreement of the parties (as described herein), [appellant]’s

death sentence is vacated, and [appellant] is to be re-sentenced to a term of life

imprisonment”). The District Court’s accompanying order mirrored the court’s written

opinion, stating in relevant part:

       With respect to the penalty of death, upon agreement of [appellant] and [the
       Commonwealth], the petition for a writ of habeas corpus is GRANTED, and
       [appellant]’s case is remanded to the Commonwealth of Pennsylvania for
       re-sentencing.
District Court Order, 3/7/2017, at 1 (emphasis in original). According to appellant, as a

consequence of this order the Department of Corrections removed him from death row

and transferred him to general population. See Appellant’s Brief at 14. Meanwhile, he

elaborates, he sought a certificate of appealability from the United States Court of

Appeals for the Third Circuit with respect to the denial of his guilt phase claims, which

was denied on June 15, 2018, at docket number 17-1725.

       The case then returned to the Court of Common Pleas of Philadelphia and was

assigned to the (now retired) Honorable Kathryn Streeter Lewis. But when the parties

jointly requested that the court schedule a resentencing hearing in conformity with the

District Court’s order, Judge Streeter Lewis instead directed the parties to file memoranda

addressing the legal effect of the federal court’s grant of relief premised only on the

parties’ agreement, especially in light of the decisions in Commonwealth v. Brown, 196

A.3d 130 (Pa. 2018), and Sibron v. New York, 392 U.S. 40 (1968).3 On March 8, 2019,


3 As it relates to the present case, these decisions generally stand for the proposition that
“a district attorney’s concession of error is not a substitute for independent judicial review.”
Brown, 196 A.3d at 146; see Sibron, 392 U.S. at 58 (“Confessions of error are, of course,



                                       [J-57-2020] - 4
appellant complied and filed a memorandum in which he asserted neither Brown nor

Sibron “alter the conclusion that the federal court Order binds this Court.” Appellant’s

Memorandum, 3/8/2019, at 4. Moreover, he argued those cases are distinguishable in

that they both involved situations in which courts were deciding whether to accept a

prosecutor’s confession of error; they did not address the present circumstances in which

a federal court already exercised its judgment and granted habeas relief. See id. The

Commonwealth fully agreed with this assessment. See Commonwealth’s Memorandum,

3/8/2019, at 1.

       But Judge Streeter Lewis was not persuaded. On March 20, 2019, she issued an

order declaring the court “has no authority to vacate [appellant]’s sentence . . . pending

an independent judicial determination by the [f]ederal court of [appellant]’s habeas corpus

death penalty claim as required pursuant to 28 U.S.C.A. §2254(d)(1)(2).” Trial Court

Order, 3/20/2019, at 1-2. In support of this order, Judge Streeter Lewis reasoned: “An

agreement between the parties, absent a judicial determination of a violation of clearly

established [f]ederal law as determined by the United States Supreme Court or an

unreasonable determination of facts in light of the evidence presented in the [s]tate court

proceeding, is not sufficient to warrant the grant of habeas corpus relief, direct that the

original sentence imposed be vacated, and order resentencing.” Id. at 2, citing, e.g.,

Sibron, supra; Young, supra; Brown, supra. Judge Streeter Lewis ultimately concluded

that, “pending a determination on the merits of [appellant]’s death penalty claim, pursuant

to [Section 2254(d)] by the District Court for the Eastern District of Pennsylvania,

[appellant]’s sentence of death stands.” Id. (emphasis added).




entitled to and given great weight, but they do not ‘relieve this Court of the performance
of the judicial function.’”), quoting Young v. United States, 315 U.S. 257, 258 (1942).


                                     [J-57-2020] - 5
       Appellant filed an unopposed motion for reconsideration on April 4, 2019, in which

he contended the court’s March 20th order “is a nullity because it purports to hold [him]

under a sentence of death that was invalidated as a matter of law two years ago.” Motion

to Reconsider, 4/4/2019, at 2; see also id. at 5 (arguing the “federal court order here thus

invalidated [his] death sentence, and the Commonwealth could re-impose a death

sentence only through a capital resentencing proceeding”). However, less than two

weeks later the Honorable Lillian H. Ransom was appointed to take over the case, as

Judge Streeter Lewis was no longer sitting in the jurisdiction due to her retirement from

the bench. See Appointment Order, 4/17/2019, at 1. Five days after that, on April 22,

2019, appellant filed the present appeal, thereby divesting the common pleas court of

jurisdiction to rule upon his motion for reconsideration of Judge Streeter Lewis’s order,

which was entered more than 30 days prior to that point. See Pa.R.A.P. 1701(a) (except

as otherwise prescribed, after an appeal is taken, the trial court may no longer proceed

further in the matter); 42 Pa.C.S. §5505 (“Except as otherwise provided or prescribed by

law, a court upon notice to the parties may modify or rescind any other within 30 days

after its entry . . . if no appeal from such order has been taken or allowed.”).

       Significantly, approximately two months after Judge Streeter Lewis retired and the

common pleas court had lost jurisdiction by virtue of appellant’s notice of appeal, the

federal District Court clarified its prior order granting appellant habeas relief.     This

clarification appeared in a June 18, 2019 order, in response to a June 13, 2019 motion

filed by appellant and consented to by the Commonwealth, which “asked the District Court

to clarify that its judgment had vacated [appellant]’s death sentence as a matter of law[.]”

Appellant’s Brief at 15 (emphasis added).4 In its June 18th order, the District Court not


4 Apparently, the court of common pleas’ March 20th order announcing that appellant’s
“sentence of death stands” prompted the Department of Corrections, on June 6, 2019, to



                                      [J-57-2020] - 6
only instructed the Department of Corrections to return appellant to the general prison

population and reiterated that his “execution shall remain stayed[,]” but it also explained

as follows:

       In the underlying motion, [appellant] advises this Court that a state court
       judge refused to resentence him and deemed this Court’s Order and
       Judgment “not sufficient to warrant the grant of habeas relief” and,
       therefore, [appellant] moves for a clarifying order. [Appellant] has also
       appealed the state court judge’s refusal to resentence him to the
       Pennsylvania [Supreme] Court. In light of this procedural posture,
       [appellant]’s consent motion is denied without prejudice to its refiling, if
       appropriate, following the conclusion of [appellant]’s current state court
       appellate proceedings. Further, the Court’s Memorandum Opinion and
       Order of March [7, 2017], are unambiguous and need no clarification. A
       reasonable reading of this Court’s March 7, 2017 Memorandum Opinion
       and Order shows that [appellant]’s sentence of death was invalidated
       as a matter of federal law. Nevertheless, this Court’s determination and
       judgment that [appellant] is no longer death-penalty eligible is a
       determination that must be upheld and enforced by the state prison
       authority unless and until advised otherwise. This Court will allow for the
       state court appellate process to address [appellant]’s issues with the state
       Common Pleas Court judge’s opinion.
District Court Order, 6/18/2019, at 1 n.1 (emphasis added).

       A few months later, Judge Ransom authored a Pa.R.A.P 1925(a) opinion with

respect to this appeal. She opined at the outset that “this case provides an opportunity

to consider a novel question of law: does the Supremacy Clause obligate a state court

to abide by an order of the District Court where the District Court has failed to follow the

requirements of 28 U.S.C.A. §2254(d)(1)(2)?” Trial Court Op., 9/16/2019, at 2. She then

proceeded to answer that question in the negative, adopting Judge Streeter Lewis’s

position that the court of common pleas was “not compelled to resentence [appellant]

without an independent judicial determination made by the United States District Court

for the Eastern District of Pennsylvania.” Id. at 2-3; see also id. at 3-4 (“Absent a judicial


remove appellant from the general prison population and place him back on death row,
which in turn prompted appellant’s federal motion. See Appellant’s Brief at 15.


                                       [J-57-2020] - 7
determination of a violation of clearly established law as determined by the United States

Supreme Court or an unreasonable determination of facts in light of the evidence

presented in the state court proceeding, an agreement between the parties is not

sufficient to warrant the grant of habeas corpus relief[.]”). In Judge Ransom’s view, like

that of Judge Streeter Lewis, it appeared the District Court “did not make an independent

decision” because the court’s March 7th order “only references . . . review of the Report

and Recommendation submitted by [the magistrate judge], in which [the magistrate judge]

accepted the agreement of the parties rather than conducting an independent review of

the evidence submitted by the parties.” Id. at 4 (internal quotations omitted).

       Judge Ransom cited as support the circumstances and result in Wright v. Lamas,

No. 13-CV-06420-WB, 2018 WL 2201585 (E.D. Pa. May 14, 2018), vacated, 2019 WL

1492208 (E.D. Pa. Apr. 3, 2019). In that matter, Judge Streeter Lewis similarly declined

to abide by a federal court’s order which had directed the vacatur of Wright’s judgment of

sentence for first-degree murder so that he could plead guilty to third-degree murder.

When the parties returned to federal court to contest Judge Streeter Lewis’s refusal, the

magistrate judge issued a new report and recommendation in which he specifically stated

he had independently considered all of the relevant material and concluded habeas relief

was proper as a matter of federal law. Wright v. Lamas, No. 13-CV-06420-WB, 2019 WL

1496055, at *9 (E.D. Pa. Mar. 29, 2019) (“Because the Court of Common Pleas expressed

doubt about whether there was a ‘determination on the merits’ of the petition for habeas

corpus, I will elaborate on the legal bases for the determination made in this case.”). The

District Court accepted the magistrate judge’s revised report and recommendation, see

Wright, 2019 WL 1492208, at *1, and Wright was thereafter resentenced in state court in

accordance with the terms of the agreement.




                                      [J-57-2020] - 8
       Although Judge Ransom recognized the magistrate judge in the Wright matter was

critical of Judge Streeter Lewis’s approach, see Wright, 2019 WL 1496055, at *8 n.10

(asserting, inter alia, that the “authority to comply with the federal court’s judgment inheres

in the judgment itself, under the Supremacy Clause, whether or not a state official views

the order as erroneous in some respect”), she nevertheless concluded the magistrate

judge’s reproach was contradicted by the holding in yet another case of the same ilk. In

this respect, Judge Ransom pointed to the decision in Wharton v. Vaughn, 371 F. Supp.

3d 195 (E.D. Pa. 2019) (Goldberg, J.). There, Judge Goldberg stated:
       The federal statute authorizing a district court to grant habeas relief to a
       state prisoner, 28 U.S.C. [§]2254, limits a district court’s authority to grant
       such relief. Specifically, [§]2254(a) provides, in relevant part, that “a district
       court shall entertain an application for a writ of habeas corpus . . . only on
       the ground that [the state prisoner] is in custody in violation of the
       Constitution or laws or treaties of the United States.” (emphasis
       added)[.] Thus, under [§]2254, a district court’s authority to grant the writ is
       limited to those cases in which there has been a violation of the Constitution
       or laws of the United States. It logically follows that a district court cannot
       dispense with this limitation merely because the prosecutor has now
       changed its position and conceded that there has been such a violation.

       In addition to being consistent with the plain text of [§]2254, this conclusion
       is supported by the cases that address the effect of a state’s concession of
       a habeas claim. At least two Courts of Appeals — the Courts of Appeals
       for the Fifth and Seventh Circuits — have squarely addressed the question
       and concluded that such a concession does not relieve a court of its
       responsibility to consider the merits of a habeas claim. See Johnson v.
       McCaughtry, 265 F.3d 559, 564 (7th Cir. 2001); Every v. Blackburn, 781
       F.2d 1138, 1140-41 (5th Cir. 1986).
Id. at 199 (emphasis supplied by District Court). Based on this non-binding precedent,

Judge Ransom held that, as ultimately occurred in the Wright case, the District Court here

was “required to make an independent review of the case rather than simply accept[ ] the




                                       [J-57-2020] - 9
agreement of the parties and issu[e] a Report and Recommendation based solely on the

acceptance of the agreement.” Trial Court Op., 9/16/2019, at 6.5

       Before addressing the sentencing court’s order and attendant legal conclusions,

we must first determine whether jurisdiction properly lies in this Court. We previously

recognized that the unique procedural posture of this appeal would likely pose equally

unique jurisdictional concerns, so we deferred a determination of our jurisdiction, and

directed the parties to advance a developed argument on the matter, particularly given

the sentencing court’s conclusion that the District Court’s order was issued without

authority. Order, 12/9/2019, at 1 (per curiam). This threshold jurisdictional issue presents

a question of law over which our standard of review is de novo and our scope of review

is plenary. Commonwealth v. Kindler, 147 A.3d 890, 893 (Pa. 2016).

       Appellant forwards two plausible ways to characterize the lower court’s order: (1)

the District Court invalidated appellant’s death sentence, but the sentencing court re-

imposed it when it stated in its order that his “sentence of death stands”; or (2) the

sentencing court decided the District Court had failed to comply with federal law, and on

that basis refused to comply with the federal court’s order and mandate, allowing the

death sentence to remain in effect through its inaction. See Appellant’s Brief at 3.

Recognizing this latter view, so interpreted, would create a “strange jurisdictional beast,”

id., appellant urges that we adopt his first proposed interpretation.



5 In her opinion, Judge Ransom seemingly expressed her acknowledgment of the District
Court’s June 18, 2019 order directing the Department of Corrections to remove appellant
from death row and staying his execution. See id. at 2. But, for reasons that are unclear,
she made no mention at all of the District Court’s footnoted, supplementary explanation
that appellant’s sentence of death was, in fact, “invalidated as a matter of federal law.”
District Court Order, 6/18/2019, at 1 n.1. In any event, we observe it makes no difference
whether Judge Ransom was aware of the District Court’s clarification or not because, as
detailed supra, she had already lost jurisdiction over appellant’s case by the time the
District Court issued it.


                                     [J-57-2020] - 10
       Viewing Judge Streeter Lewis’s order in that way — i.e., as effectively re-imposing

a death sentence after the federal court had vacated it — appellant argues the order

triggered this Court’s automatic review under 42 Pa.C.S. §9711(h)(1) (“A sentence of

death shall be subject to automatic review by the Supreme Court of Pennsylvania

pursuant to its rules.”). See also Pa.R.A.P. 702, Note (“it is the imposition of the sentence

of death that triggers Supreme Court direct review”). Appellant also directs us to Section

722 of the Judicial Code, which states that this Court shall have exclusive jurisdiction of

appeals from final orders of the courts of common pleas in certain classes of cases,

including “[a]utomatic review of sentences as provided by 42 Pa.C.S. §§9546(d) (relating

to relief and order) and 9711(h) (relating to review of death sentence).” 42 Pa.C.S.

§722(4). In appellant’s view, this Court’s capital precedents indicate that “the general

class of cases under §722(4) includes those in which a death sentence has been imposed

and has not been conclusively vacated.” Appellant’s Brief at 7 (emphasis in original),

citing Commonwealth v. Cooper, 941 A.2d 655, 660 (Pa. 2007) (“In prior cases that

involved collateral review, we have characterized matters in which a lower court vacated

the death sentence as ones ‘in which the death penalty has been imposed,’ thus triggering

our review”) (citation omitted); Commonwealth v. Bryant, 780 A.2d 646, 648 (Pa. 2001)

(“the legislature did not require that the sentence of death actually be pending in order for

this Court to have jurisdiction” pursuant to 42 Pa.C.S. §9546(d)). “As in Cooper and

Bryant,” appellant concludes, “this appeal concerns a trial court order deciding the validity

of that sentence” and so “falls squarely within the class of cases governed by §722(4).”

Id. at 7-8.

       As a backstop, appellant additionally submits that, even if the language of Sections

722(3), 9546(d), and 9711(h) is ambiguous as applied to the unusual circumstances of

this case, we should still exercise exclusive jurisdiction. See id. at 8-9. This is so, he




                                      [J-57-2020] - 11
argues, because “[i]n assigning exclusive review of all death penalty appeals to this Court,

the Legislature’s core purpose was to ‘assur[e] the integrity of the capital sentencing

process.’” Id. at 9, quoting Commonwealth v. Graham, 661 A.2d 1367, 1369 n.1 (Pa.

1995); see also Commonwealth v. Appel, 539 A.2d 780, 781 (Pa. 1988) (“automatic

review by this Court in all cases in which the sentence of death has been imposed is an

integral and absolutely essential procedural safeguard . . . to ensure that the sentences

imposed comport with the requirements of our death penalty statute and may be

legitimately executed”). Appellant posits that the unprecedented nature of the sentencing

court’s order heightens the need for the “essential procedural safeguard” of this Court’s

review because the sole question in this appeal is whether he “is under a death sentence

that ‘may be legitimately executed,’ and the Legislature clearly intended that this Court

would answer that question.” Appellant’s Brief at 9.

       The Commonwealth is in full accord with appellant’s jurisdictional argument. It

adds that, by choosing not to resentence appellant, Judge Streeter Lewis disposed of the

sole claim before her and precluded further proceedings on the issue, thereby rendering

the order final and immediately appealable. Commonwealth’s Brief at 9-10, citing, e.g.,

Pa.R.A.P. 341(a) (“[A]n appeal may be taken as of right from any final order of a . . . trial

court.”). The Commonwealth further shares appellant’s belief that this Court, rather than

the Superior Court, is the proper forum to hear the appeal, pursuant to 42 Pa.C.S.

§9711(h). It explains that “[t]his Court’s capital appeal jurisdiction under [Section] 9711

exists for precisely this type of defendant — one who is actually aggrieved by the murder

sentence below and whose life/death outcome is unclear.” Id. at 11 (internal quotations

omitted); see also id. at 7 (this Court has jurisdiction in cases “in which the finality of a

defendant’s sentence of death is unsettled”). Cf. Commonwealth v. Rompilla, 983 A.2d

1207, 1211 (Pa. 2009) (holding that Rompilla was not the type of defendant for whom this




                                      [J-57-2020] - 12
Court’s capital appeal jurisdiction exists since the trial court resentenced him to life

imprisonment following a federal habeas grant of penalty-phase relief). Alternatively, the

Commonwealth suggests it would be appropriate to exercise our King’s Bench jurisdiction

over this appeal to assert our supervisory powers over the common pleas court.

Commonwealth’s Brief at 11.

       The parties rightfully recognize this case is, in more ways than one, quite peculiar.

See, e.g., Appellant’s Brief at 3 (“This case reaches this Court in an unusual posture[.]”);

Commonwealth’s Brief at 11 (“Because of the unusual way the Common Pleas Court

handled it, this is not a typical case.”). In an effort to unpack some of those peculiarities,

which will in turn aid in both our jurisdictional and substantive discussion, we find it helpful

to begin by repeating some brief background on the role of federal courts and the purpose

of federal collateral review of state convictions.

       [I]n 1996, Congress enacted the Antiterrorism and Effective Death Penalty
       Act (“AEDPA”), which included a new and deferential federal habeas
       standard of review. Under 28 U.S.C. §2254(d), federal habeas relief may
       be granted to a state prisoner only if the state court’s review of a claim
       “resulted in a decision that was contrary to, or involved an unreasonable
       application of, clearly established Federal law, as determined by the
       Supreme Court of the United States; or resulted in a decision that was
       based on an unreasonable determination of the facts[.]” Under AEDPA, the
       federal court is no longer free to grant a state prisoner habeas relief simply
       because the court disagrees with a state court determination of a federal
       question. Moreover, a state court judgment can be said to be unreasonable
       under federal constitutional law only when it is measured against settled
       precedent from the highest court in the land.

       In contrast to the substantive standards governing federal habeas review of
       state convictions, the nature of the habeas remedy has remained
       comparatively constant. In Fay v. Noia, [372 U.S. 391, (1963)], the U.S.
       Supreme Court, per Justice Brennan, addressed the habeas remedy, noting
       that when a federal court determines that the right of personal liberty has
       been denied by the state and a person confined as a result, “the federal
       court has the power to release him . . . it has no other power; it cannot
       revise the state court judgment; it can act only on the body of the
       petitioner.” Id. at [430-31] (emphasis added). Indeed, federal habeas
       corpus proceedings are civil in nature because they exist “for the


                                       [J-57-2020] - 13
      enforcement of a right to personal liberty, rather than as a stage of the state
      criminal proceedings or as an appeal therefrom[.]” Id. at [423-24]. Thus, a
      proper grant of federal habeas relief to a state prisoner does not purport to
      revise or interfere with the state court’s criminal judgment. Fay, supra;
      Henderson v. Frank, 155 F.3d 159, 168 (3d Cir. 1998). Indeed, any attempt
      to so interfere is patent error. See, e.g., Dickerson v. Vaughn, 90 F.3d 87,
      92 (3d Cir. 1996) (district court should not directly order state court to grant
      defendant an appeal); Smith v. Lucas, 9 F.3d 359, 367 (5th Cir. 1993)
      (district court’s directive to Mississippi state courts to impose sentence of
      life imprisonment did not comply with federal law); Duhamel v. Collins, 955
      F.2d 962, 968 (5th Cir. 1992) (federal court does not have authority to
      commute death sentence to sentence of life imprisonment); Magwood v.
      Smith, 791 F.2d 1438, 1450 (11th Cir. 1986) (federal district court and court
      of appeals have no appellate authority over state court and, hence, have no
      authority to “remand” case to state court).

      Instead, federal habeas directives to state authorities are designed to be
      coercive. Thus, the federal courts issue a “conditional” grant of the writ,
      which delays implementing the writ, i.e., the release of the prisoner, to allow
      the state the opportunity to correct the perceived constitutional violation.
      Henderson, 155 F.3d at 168 (“It would seem that federal habeas power is
      limited, first, to a determination of whether there has been an improper
      detention by virtue of the state court judgment; and second, if [the federal
      court] find[s] such an illegal detention, to ordering the immediate release of
      the prisoner, conditioned on the state’s opportunity to correct constitutional
      errors that [it] conclude[s] occurred in the initial proceeding.”); see also
      Smith, 9 F.3d at 367; Duhamel, 955 F.2d at 968. Such indirect orders not
      only pay heed to the historical use of the writ and the interests of the habeas
      plaintiff, but also recognize the significant state interests at stake. As the
      U.S. Supreme Court explained in Jackson v. Denno, [378 U.S. 368, 393
      (1964)], “a state defendant should have the opportunity to have all issues”
      tried in a state court “under appropriate state procedures.” But the “State,
      too, has a weighty interest in having valid federal constitutional criteria
      applied in the administration of its criminal law by its own courts and juries.”
      Id. The federal remedy should be narrowly designed to enable the state
      court to fulfill its constitutional obligation. Dickerson, 90 F.3d at 92; see also
      Henderson, 155 F.3d at 168 (noting “federal courts have most often granted
      the relief in habeas cases that has required the least intervention into the
      state criminal process.”). Furthermore, once the state court or other
      authority timely acts to address the perceived violation forming the basis for
      the issuance of the conditional writ, the final writ will not issue.
Commonwealth v. Lesko, 15 A.3d 345, 363-65 (Pa. 2011) (emphasis in original; footnotes

omitted).




                                      [J-57-2020] - 14
       Taking this background into account, we agree with the parties that the most

natural understanding of what transpired in this matter is that the District Court’s March

7, 2017 order vacated appellant’s death sentence, which the common pleas court then

effectively re-imposed through its March 20, 2019 order proclaiming that appellant’s

“sentence of death stands.” Several proofs support this conclusion. For one, the federal

magistrate judge’s report plainly recommended that appellant’s “sentence of death be

vacated[.]” Speight, 2016 WL 8459847, at *4 (emphasis added). Likewise, the District

Court, upon adopting the magistrate’s report and recommendations, explicitly stated

appellant’s death sentence “is vacated, and [he] is to be re-sentenced to a term of life

imprisonment.” Speight, 2017 WL 914907, at *1 (emphasis added). These statements

clearly demonstrate that appellant’s sentence was vacated by the federal court, a practice

that appears consistent with federal habeas principles generally.6 See, e.g., Magwood v.

Patterson, 561 U.S. 320, 332 (2010) (where a conditional writ of habeas is granted, “the

State may seek a new judgment (through a new trial or a new sentencing proceeding)”)

(internal quotations and citation omitted; emphasis in original); Wilkinson v. Dotson, 544

U.S. 74, 83 (2005) (“a case challenging a sentence seeks a prisoner’s ‘release’ in the

only pertinent sense:     [i]t seeks invalidation (in whole or in part) of the judgment

authorizing the prisoner’s confinement”); Sumner v. Mata, 449 U.S. 539, 543-44 (1981)



6 We say “generally” because, as Justice Todd astutely observes in her concurrence, a
federal court ordinarily “does not itself alter the state judgment, but merely gives the state
the opportunity to do so” through the issuance of a conditional writ. Concurring Opinion
(Todd, J.) at 2. As such, there is arguably some tension between what should have
occurred in this case at the federal level and what actually occurred. Nevertheless, our
focus here is not on what the federal court should or should not have done, but rather on
the state common pleas court’s response to what the federal court actually did. In this
regard, as explained above, the District Court’s order plainly and unmistakably vacated
appellant’s sentence of death. It is for this reason we respectfully disagree with Justice
Todd’s position that, in this atypical situation, appellant’s “death sentence remained
extant” when the case returned to the state common pleas court. Id.


                                      [J-57-2020] - 15
(“It has long been established, as to those constitutional issues which may properly be

raised under [§]2254, that even a single federal judge may overturn the judgment of the

highest court of a [s]tate insofar as it deals with the application of the United States

Constitution or laws[.]”); see also 1 Randy Hertz & James S. Liebman, FEDERAL HABEAS

CORPUS PRACTICE     AND   PROCEDURE §9.1 (7th ed. 2019) (“[F]ederal habeas corpus is a

regime that permits the federal courts to vacate a final conviction or sentence[.]”).

       These statements from the federal court opinions also cut directly against the

common pleas court’s position that it had been tasked with vacating appellant’s sentence.

See Trial Court Order, 3/20/2019, at 1-2 (maintaining court of common pleas “has no

authority to vacate [appellant]’s sentence” absent an independent judicial finding

consistent with 28 U.S.C. §2254(d)). In fact, contrary to the common pleas court’s belief,

there was actually no occasion for it to vacate appellant’s sentence because the District

Court had already accomplished that much in 2017; all that remained was resentencing.

When Judge Streeter Lewis declined to impose a new sentence and instead declared

that his “sentence of death stands,” id. at 2, we conclude that, for all practical purposes,

she effectively re-imposed a sentence of death on appellant. This action constituted a

final order that was immediately appealable as of right. See Pa.R.A.P. 341(b)(1) (a final

order is any order that disposes of all claims and of all parties).        And, given our

interpretation of her order as discussed above, there can be no doubt appellant properly

filed his appeal with this Court. See 42 Pa.C.S. §9711(h)(1); Pa.R.A.P. 702, Note; 42

Pa.C.S. §722(4).7


7 Our jurisdiction over this matter is further supported by our prior jurisprudence in this
arena. As the parties persuasively offer, our precedents involving other complex
jurisdictional questions in death penalty cases are in harmony insofar as they can broadly
be understood as permitting a direct appeal to this Court in situations where a death
sentence has been imposed and not conclusively vacated. Compare Kindler, 147 A.3d
at 893-94 (Court lacked jurisdiction to entertain direct appeal from interlocutory orders



                                     [J-57-2020] - 16
       Having resolved the threshold jurisdictional issue, we now turn to the merits. The

parties’ arguments again proceed in lock-step. Both principally rely on the Supremacy

Clause of the United States Constitution, which provides, in pertinent part:          “This

Constitution, and the Laws of the United States . . . shall be the supreme Law of the Land;

and the Judges in every State shall be bound thereby, any Thing in the Constitution or

Laws of any State to the Contrary notwithstanding.” U.S. CONST. art. VI, cl. 2. More to

the point, the parties assert that under the Supremacy Clause, the state common pleas

court was duty-bound to respect and obey the District Court’s judgment invalidating

appellant’s death sentence. See, e.g., Appellant’s Brief at 20-21, citing Cooper v. Aaron,

358 U.S. 1, 18 (1958) (supremacy of federal law is “a permanent and indispensable

feature of our constitutional system” and federal court orders have “binding effect on the

States”); accord Commonwealth’s Brief at 17.

       As the parties see it, this principle holds true “[e]ven where a state court or other

state official believes that a federal court lacked jurisdiction, issued an erroneous order,

resolved a case pursuant to the parties’ agreement, or requires action contrary to state

law[.]” Appellant’s Brief at 23; see also Commonwealth’s Brief at 16 (“[t]he obligation to

give effect to and enforce the District Court’s order does not depend on whether the [state

entered in criminal case on remand for resentencing after federal court vacated Kindler’s
death sentence; “if a defendant has not been sentenced to death, this Court has no
jurisdiction under Subsection 9711(h) to consider in the first instance an appeal from an
order or judgment entered in a criminal prosecution”) and Rompilla, 983 A.2d at 1211 (the
“statutory reference to a ‘sentence of death[ ]’ [in Section 9711(h)] . . . plainly does not
encompass cases in which the death penalty was imposed at one time but subsequently
was vacated and a judgment of sentence of life imprisonment was imposed”) with Cooper,
941 A.2d at 660 (applying Bryant’s holding and concluding the Court’s jurisdiction over a
direct appeal was proper where the trial court vacated Cooper’s death sentence and the
Commonwealth sought to have it re-imposed). Here, notwithstanding the District Court’s
order, because of the uncertainty caused by Judge Streeter Lewis’s pronouncement that
appellant’s “sentence of death stands,” we cannot say that appellant’s death sentence
has been conclusively vacated, as in Kindler and Rompilla; if anything, the unique
circumstances presented are more akin to those in Cooper.


                                     [J-57-2020] - 17
court], in its own judgment, agrees with it”), citing Washington v. Fishing Vessel Ass’n,

443 U.S. 658, 695-96 (1979) (“State-law prohibition against compliance with the District

Court’s decree cannot survive the command of the Supremacy Clause of the United

States Constitution”; “[e]ven if those orders may have been erroneous in some respects,

all parties have an unequivocal obligation to obey them while they remain in effect.”). To

bolster this position, appellant stresses that “[s]tate courts do not have any expertise in

deciding if federal courts got the complex process of federal habeas review wrong.”

Appellant’s Brief at 25; see id. (“the lower court’s attempt to grade the work of the federal

court took it into uncharted seas that it was ill-equipped to navigate”).

       Initially, we conclude there is no need to wade into the general issue of, as the

lower court framed it, whether “the Supremacy Clause obligate[s] a state court to abide

by an order of the District Court where the District Court has failed to follow the

requirements of 28 U.S.C.A. §2254(d)(1)(2)?” Trial Court Op., 9/16/2019, at 2. Simply

put, that is not the situation before us. On the contrary, as the District Court made clear

by its June 18, 2019 order, it vacated appellant’s death sentence as a matter of federal

law, as mandated by Section 2254(d). See District Court Order, 6/18/2019, at 1 n.1 (“A

reasonable reading of this Court’s March 7, 2017 Memorandum Opinion and Order shows

that [appellant]’s sentence of death was invalidated as a matter of federal law.”); Speight,

2017 WL 914907, at *1 (District Court stating it had made “a thorough and independent

review of the state record [and] the relevant court filings”); see also Appellant’s Brief at

25 (“[t]he exhaustive briefing and extended proceedings in this case . . . belie the [lower

court’s] suggestion that the District Court failed to make an ‘independent judicial

determination’ of constitutional error”).8

8 Justice Mundy expresses a concern that the District Court may not have actually
engaged in an independent review of the legal questions raised in appellant’s habeas
petition — particularly since it “did not explain what federal laws were violated or how they



                                      [J-57-2020] - 18
      We recognize, of course, that Judge Streeter Lewis did not have the benefit of the

District Court’s later explanation when she entered her order on March 20, 2019, and she

retired from the bench only weeks later. Moreover, by the time the District Court entered

its clarifying order, Judge Ransom, who had taken over the case from Judge Streeter

Lewis, was powerless to act on that new information — assuming she was even aware

of it in the first place. See supra at n.5. Nevertheless, we are compelled to conclude that

Judge Streeter Lewis’s order, as well as Judge Ransom’s opinion, both erroneously

(though perhaps understandably) presumed the District Court’s order was premised on

nothing more than the agreement of the parties. In that same vein, and even more

importantly, we conclude both jurists incorrectly considered the central issue before them

was whether they had the authority to vacate appellant’s death sentence. As we have

explained, the District Court had already vacated appellant’s death sentence, and the

state common pleas court’s only task at that juncture was to resentence him. The court

declined to do so because it misapprehended the basis for the District Court’s order

granting habeas relief, just as it misunderstood the order’s effect. Since those errors

formed the entire basis for the lower court’s decision, we vacate its order and remand for

resentencing.9




were violated[.]” See Concurring Opinion (Mundy, J.) at 4. Respectfully, we are aware
of no requirement imposed on a federal district court to explicitly state in its order the
specific ground upon which relief is granted. Cf. 28 U.S.C. §636(b)(1)(C) (“A judge of the
court may accept, reject, or modify, in whole or in part, the findings or recommendations
made by the magistrate judge.”). Nor are we presently willing to second-guess the District
Court’s clear statement that appellant’s “sentence of death was invalidated as a matter of
federal law.” District Court Order, 6/18/2019, at 1 n.1.
9 Given our disposition, we render no judgment on any of the constitutional arguments
pressed by the parties.


                                     [J-57-2020] - 19
Chief Justice Baer and Justices Saylor, Donohue and Wecht join the opinion.

Justices Todd and Mundy file concurring opinions.




                                   [J-57-2020] - 20